 DESIGN AND MANUFACTURING CORPORATIONDesign and Manufacturing Corporation and WillieCarpenter. Case 25-CA 9526July 16, 1979DECISION AND ORDERBY MEMBERS PENELI. O, MURPHY, AND TRIESD)ALEOn March 28, 1979, Administrative Law Judge Ir-win Kaplan issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief, and counsel for the General Coun-sel filed a reply brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent, Designand Manufacturing Corporation, Richmond, Indiana,its officers, agents, successors, and assigns, shall takethe action set forth in the said recommended Order,as so modified:I. Substitute the following for paragraph (c):"(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise oftheir rights guaranteed in Section 7 of the Act."2. Insert the following as the final paragraph of theOrder:I Respondent has excepted to certain credibility findings made h the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence cons inces us that theresolutions are incorrect. Standard Dry) Wall Products. Inc. 91 NLRB 544(1950). enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.I In par. I(c) of his recommended Order, the Administratise Law Judgeprovided that Respondent shall cease and desist from "[iln any other man-ner" infringing on employee rights guaranteed in Sec 7 of the Act. However.we have considered this case in light of the standards set forth in HckmottFoods. Inc., 242 Nl.RB 1357 (1979). and have concluded that a broad reme-dial order is inappropriate inasmuch as it has not been shown that Respon-dent has a proclivity to violate the Act or has engaged in such egregious orwidespread misconduct as to demonstrate a general disregard for the em-ployees' fundamental statutory rights. Accordingly. we shall modify the rec-ommended Order so as to use the narrow injunctive language. "in any like orrelated manner.""IT IS FURTHER ORDERED that the complaint be,and it hereby is, dismissed insofar as it alleges viola-tions of Section 8(a)(1) of the Act other than specifi-cally found herein."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAl. LABOR REI.ATIONS BOARDAn Agency of the United States GovernmentWE WIL.. NOT discourage membership in or ac-tivities on behalf of Local Union No. 589, Up-holsterers International Uinion of North Amer-ica, AFL-CIO. or any other labor organization,by denying employment to applicants because oftheir activities on behalf of a labor organization,or otherwise discriminate in regard to hire or ten-ure of employment or any terms and conditionsof employment of our employees.WE WIII. NOT make any statements to our em-ployees indicating that we would not hire appli-cants because of their union activities.WE WILL NOT in any like or related mannerinterfere with, restrain. or coerce our employeesin the exercise of the rights guaranteed them inSection 7 of the National Labor Relations Act,as amended.WE WILL offer Willie Carpenter full and im-mediate employment to the position in which hewould have been employed but fbr our discrimi-nation against him or, if that position no longerexists, to a substantially equivalent position,without prejudice to his seniority and other privi-leges, and wiv WInl. make him whole for any lossof earnings, with interest.DESIGN AND MANUFACTURING CORPORA-TIONDECISIONSTATEMENT OF THE CASIIRWIN KAPI.AN, Administrative Law Judge: This pro-ceeding was heard before me in Richmond. Indiana, onJuly 17 and 18, 1978. The underlying unfair labor practicecharges were filed by Willie Carpenter. an individual. onDecember 23, 1977. and a complaint thereon issued Febru-ary 24. 1978, alleging principally that since on or about July22, 1977. Design and Manufacturing Corporation (hereinalso called Respondent or D & M) unlawfully refused toemploy Willie Carpenter in violation of Section 8(a)(3) and( I ) of the National Labor Relations Act, as amended. Thecomplaint (amended at the hearing), also alleges that Re-243 NLRB No. 82487 DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent coercively interrogated employees, created theimpression of surveillance, and made coercive statementstending to chill union activity thereby independently violat-ing Section 8(a)(l) of the Act. Respondent filed an answer(amended at the hearing), admitting, inter alia, jurisdic-tional facts and the supervisory and agency status of indi-viduals named in the complaint but denying all of the sub-stantive allegations.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by counsel for the General Counsel and Re-spondent, I make the following:FINDINGS OF FAC(1t. JURISDICTIONRespondent, an Indiana corporation, has maintained itsprincipal office and place of business at Connersville, Indi-ana. It also maintains a factory in Richmond, Indiana, thefacility involved herein. At all material times herein, Re-spondent has been engaged at said Richmond facility in themanufacture, sale, and distribution of automatic dishwash-ers and related products. During the past year with regardto the operation of its Richmond facility, Respondent hasderived revenue in excess of $50,000 directly from the saleand shipment of its products to points outside the State ofIndiana. Respondent admits and I find that Respondent isan employer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.Respondent admits and I find that Local Union No. 589.Upholsterers International Union of North America, AFLCIO, is, and has been at all times material herein, a labororganization within the meaning of Section 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. Background and Sequence of EventsRespondent has operated a plant in Connersville, Indi-ana, since about 1958, and for most of that period includingthe present time its production and maintenance employeeshave been represented by International Union, United Au-tomobile Implement Workers of America (UAW). In 1975Respondent expanded its operations and purchased a fac-tory building in Richmond, Indiana, the facility involvedherein. Respondent commenced production at the Rich-mond plant in April 1977, steadily increasing its work forceso that by the time of the hearing it employed approxi-mately 465 production and maintenance employees at thatfacility. In the fall of 1976 Respondent extended recogni-tion to the UAW on an accretion basis for the Richmondproduction and maintenance unit. This recognition, how-ever, did not serve as a bar to a representation petition filedon July 13, 1977, by Eastern Indiana District Council a/wUnited Brotherhood of Carpenters and Joiners of America,AFL-CIO, in Case 25-RC-6686 (Resp. Exh. 8). The UAWhad to postpone its bargaining status on behalf of the pro-duction and maintenance employees employed at the Rich-mond plant until it won a Board-conducted election in Sep-tember 1977' and obtained a certification thereon.Willie Carpenter, the alleged discriminatee. applied for ajob at Respondent's Richmond facility on July 22. Priorthereto and since 1964 Carpenter had been employed atWallace Metal Products, Inc. (herein Wallace), a companyalso located in Richmond. Wallace's employees were repre-sented by Local Union No. 589, Upholsterers InternationalUnion of North America, AFL CIO (herein UpholsterersUnion), and they had been engaged in a strike over a newcontract since May 5 which did not end until March 1978.The bargaining unit at Wallace at the time of the strikeconsisted of 159 employees. Carpenter was elected to serveon a five-member negotiating committee to negotiate thenew contract. He had served in this capacity for the threeprior contracts. Carpenter had also served as a union shopsteward for approximately 10 years. During Carpenter'stenure of employment at Wallace the employees, includingCarpenter, had been involved in two or three other strikes.The General Counsel asserts, in essence, that Respondentrefused to hire Carpenter because he was viewed as a strikeoriented person and because he was otherwise a union ac-tivist.As previously noted, Carpenter applied for a job at Re-spondent's Richmond plant on July 22 while the strike atWallace was still in progress. He had obtained an applica-tion from his friend and neighbor Robert Curtis, an em-ployee at Respondent's Richmond facility. Curtis had ob-tained the aforenoted application from Foreman FloydDay, and after Carpenter filled out said application he gaveit back to Curtis who then submitted it to Day. Carpenter'semployment application reflected that he was interested inany position, and it was noted therein, inter alia, that hehad welding experience. At about the same time Carpenterregistered with the ndiana State Employment Service forreferrals, and he learned from that agency that Respondenthad an opening for a welder, and an interview was set upfor him on July 22.Carpenter appeared on July 22 at approximately 2:30p.m. for the interview as scheduled and was asked to fill outa second application.' He was met by Foreman Day wholooked at the application and recalled that Carpenter wasthe same individual who Curtis spoke to him about. Daytold Carpenter that the opening was for an acetylenewelder. While Carpenter had done some acetylene welding,it was minimal and never in connection with his employ-ment. Carpenter's welding experience, while considerable(approximately 10 years), involved principally arc welding,an electrical process. He also did some mig, heliarc, andspot welding at Wallace. Carpenter testified that Daypointed out that if he (Carpenter) had welded, he "prob-ably" would not have any trouble with acetylene welding.Day then escorted Carpenter into the plant to test him onacetylene welding. After Carpenter completed 8 to 10 weld-ing jobs, he asked Day if he thought he could handle thejob to which Day responded affirmatively. Day testified, "Itold him [Carpenter] that I could tell that he had definitelyI All dates hereinafter refer to 1977 unless otherwise noted.2 See J. Exh. 6.488 DESIGN AND MANUFACTURIN(G CORPORATIONwelded before. and that I knew he was nervous ... And Itold him that he hadn't done too bad."Carpenter and Day returned to the office and further dis-cussed the terms of employment including the hourly payrate. Day asked Carpenter if he would sign a "quit slip"terminating his employment at Wallace if he was offered ajob at D & M. Carpenter told Day that if he got the job hewould not go back to work for Wallace. He also stated thathe would sign the "quit slip" if required but was hopingthat it could be deferred because he had 3 weeks' vacationpay due from Wallace and did not know what effect the"quit slip" would have on vacation pay. Carpenter testifiedthat Day told him that he had interviewed three other ap-plicants that day, but that he was the one he was going tohire. He added that Carpenter could not tell Curtis to getoff his back. With regard to the quit slip, Day said that hewould check with his "boss" (David Riehle. productionmanager in charge of personnel at that time), although hedid not think that it would be necessary for Carpenter tosign it. In either case Day assertedly told Carpenter that hewould call him Monday morning to advise as to whether hehad to sign the quit slip. According to Day, he told Carpen-ter that he was the best of the applicants that he had comeacross, but that he still had a few more applicants to inter-view. Day denied that he offered Carpenter a job. butmerely that he advised him that if it was decided to hirehim that he, Day, would call him to make arrangements.Later that afternoon and before the end of the 3:30 p.m.day shift, Foreman Day approached Curtis and told himthat he had just interviewed and tested his "buddy" on thewelding job. Day told Curtis that Carpenter was a littlenervous on the first job but then calmed down and did"very good." Day remarked "that man [Carpenter] is awelder" and assertedly told Curtis that he was going to hirehim. He added, "the only thing I've got to do [is] check withDave Riehle on his quit slip from Wallace and call Carpen-ter Monday to advise and to make arrangements for hisphysical." Day confirms that such a conversation occurred,and that he related to Curtis that Carpenter did "prettygood" but denies that he told Curtis that Carpenter washired. According to Day, he interviewed six applicants onJuly 22 for the welding job, and that two of them, Carpen-ter and David Drew, appeared qualified and were alsotested. Day hired Drew although he did not have any fac-tory experience because he had high school training onacetylene welding and because he assertedly performed bet-ter than Carpenter did when tested.Curtis had several conversations' with Day the followingweek with regard to the hiring of Carpenter and was told byDay that Riehle told him that they were not going to hireCarpenter. In substance, Curtis testified that Day told himthat there was a problem either with Carpenter's referencesor with the "quit slip" and asked whether he. Curtis, knewthat Marvin was Willie Carpenter's brother and whetherthere could have been a mix-up between the brothers. Cur-tis4also asserted that Day commented that he did not know3 While Curtis was unclear as to what Day told him on each occasion, heasrted that he was certain with regard to the substance of what Day toldhim that week.4 In September Curtis was elected union local president of he UAW forthe Richmond unit.that Willie Carpenter had been on the bargaining commit-tee at Wallace.[)ay testified that he had heard from someone in connec-tion with the strike at Wallace that Marvin Carpenter wasquite a character, and he inquired of Curtis whether heknew that Marvin was Willie's brother to which Curtis re-sponded affirmatively. According to Day. Curtis told himthat Willie is "okay" and not like Marvin, that Willie wason the union bargaining committee. and that he (Day) didnot know that Willie was on the committee prior thereto.In August Paul Tegeler became manager of industrialrelations and assumed the personnel functions previouslyhandled by Riehle. Tegeler testified that in August andfrom time to time thereafter there were openings for repairor gas welders, spot welders. spray painters, and otherskilled and nonskilled positions in the pressroom and as-sembly department. On Carpenter's employment applica-tion he indicated that he was desirous of obtaining any po-sition and noted further therein, intr alit, that he wasqualified in welding. spray painting, and had experience inthe press room (Jt. Fxh. 6). Carpenter continued his effortsto secure employment at D & M as a welder or in someother position, and in furtherance thereof he submitted ad-ditional resumes and spoke with Tegeler but was not of-fered a job. Curtis testified that in October he gave Tegelerone of Carpenter's resumes, and Tegeler gave it back to himassertedly declaring that he would not hire Carpenter be-cause he was "a union activist." Tegeler denies making anysuch reference to Carpenter as a union activist. Accordingto Tegeler. Carpenter was not hired in July because some-one else was better qualified, and it was the Company'spolicy not to hire applicants who had previously been re-jected. Thus Tegeler testified that as Carpenter had beenturned down previously. it was the (ompany's informalpolic ...that he was not given an further considerationfor other jobs." Tegeler asserted that he had. on occasion.attempted to hire someone who had applied and beenturned down, but Riehle told him "We ought to let some-one else apply for the job rather than someone who's al-ready applied for it."'The General Counsel contends that by Tegeler's refusalto hire Carpenter because he was a union activist Respon-dent continued to violate Section 8(a)(3) and (I) of the Act.In addition, the General Counsel contends that by Tegelerassertedly describing Carpenter as a union activist to (Curtisas noted above Respondent thereby independently violatedSection 8(a)( I ). Further, the General Counsel contends thatafter the underlying unfair labor practice charges hereinwere filed Tegeler verbally abused Curtis for providing in-formation to the National Labor Relations Board in sup-port thereof. According to the General Counsel. Tegelerthereby conveyed the impression that he was keeping Cur-tis' protected activity under surveillance in further violationof Section 8(a)(l). Still further, the General Counsel con-tends that Tegeler coercively interrogated applicant RobertAustin concerning his union sentiments in violation of Sec-'David Riehle and Robert Scelze. executi.e ice president and generalmanager of the Richmond dlsn. also rlellied regarding the Company',"informal policy" on reconsidering applicants who) had preslousl) been re-jected his so called "informal polic)" 'ill he dscussed more ull) beloa489 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion 8(a)( 1). As noted previously, Respondent denies all thesubstantive allegations in the complaint.,B. Credibilifv Re.volutionsThe substantive allegations herein depend largely oncredibility resolutions. Thus, a separate section is devotedto resolving the material credibility conflicts.The record discloses that on July 22 at or about 2:30 p.m.Foreman Day interviewed and tested aplicant Carpenterfor a position as an acetylene welder. The General Counselcontends that Day hired Carpenter at the conclusion of theinterview. In support thereof Carpenter testified that L)aytold him that he was hired, but that he, Day, had to checkwith Riehle with regard to whether Carpenter would haveto sign a quit slip signifying that he would not go back toWallace after the strike ended. According to Day hemerely told Carpenter that he was the best of the applicantsthat he had seen, but that he still had other applicants tointerview. Day testified that he interviewed six applicantson July 22. and onl? two of them. David Drew and Carpen-ter, were good enough to be tested. Day asserted that hedecided to hire Drew although the latter did not have anNfactorN experience on the basis of his high school training inacetylene welding and because he was fster and betterthan Carpenter when tested. )ay also asserted that he in-terviewed and tested D)rew on July 22 sometime after hehad concluded his interview with Carpenter.While counsel for the General Counsel does not disputethat Dl)a interviewed and tested Drew on July 22, she as-serts that it occurred at about 12 noon, before Carpenterwas interviewed and tested. According to the GeneralCounsel's theory I)ay hired Carpenter, but when hechecked with Riehle with regard to the quit slip the latterrefused to give his imprimatur because, inter alia, Carpenterwas a member of the union bargaining committee, and saidUnion had a history of strikes at Wallace which Respon-dent did not want transported to its Richmond facility.At the top of David Drew's resume is the notation"12:00" with the name "Dave" written in immediately un-derneath (Jt. Exh. 9). Day denied that he made the afore-noted markings on the resume. However, in the absence ofany evidence showing who was responsible, the notationsappear consistent with the General Counsel's contentionthat Day interviewed Drew at 12 o'clock, before he inter-viewed Carpenter. While Drew was employed by Respon-dent at the time of the trial, it is noted that he was notcalled to testify. Moreover, Day's standing with regard toaccuracy is-a-vis time, dates, and other matters involvedherein has to be strongly suspect. At one point he testified"I didn't keep none (sic) of the facts straight. I didn't haveno [sic] reason to note and document in any kind of way thepeople, the dates, or nothing."Robert Curtis testified that on July 22 as he was gettingready to go home at the end of the day shift, Day told himthat he had hired Carpenter and mentioned that he still hadto check with Riehle with regard to a quit slip. Curtis alsotestified that when he spoke with Day again the latter re-6 The acts and conduct alleged to be violative of Sec. 8(aX I ) will be treatedseparately infra.ferred to Carpenter's membership on the union bargainingcommittee. Day acknowledged that such conversationstook place but denied telling Curtis that he hired Carpenter.Day's account of the conversation is that he told Curtis thatCarpenter was the best that he had come across, but that hestill had some applicants to interview. With regard to Car-penter being a member of the bargaining committee, ac-cording to Day', it was Curtis who made said reference notthe reverse.On the basis of demeanor, consistency of testimony, plau-sibility, and the entire record I am persuaded that Dayhired Carpenter on July 22, but that Day's decision wasrescinded by Riehle. I further credit General Counsel's wit-nesses over Day in all material areas where the testimoniesare in conflict.Riehle and l)ay both assert that Day made the decisionto hire Drew, but that Day, on July 22, merely informedRiehle of that decision. However, this assertion is at oddswith the statements Day made to other employee. Employ-ees Coleman Collier and Roy Patton credibly testified thaton a Saturday in late September or early October theypressed Day on why Carpenter had not been hired, and hetold them that Carpenter could do the job but that theCompany would not let him hire Carpenter. When day wasquestioned whether he told Patton or C'ollier that the ('om-pany would not let him hire Carpenter he responded "Idon't remember it. I could have but I I don't remembermaking the statement." Day recalled having a discussionwith Patton on a Saturday concerning Carpenter but wasnot certain whether Collier was present. Day testified thatPatton asked him if the Company was going to hire Car-penter, and he responded "I didn't know, that wasn't up tome, that was up to the Company." )ay's credibility is fur-ther impaired by his affidavit given to the Board agentwherein he asserted that he spoke with Patton about Car-penter before tl:e latter was interviewed and tested (July22). However, the parties stipulated, the record reveals, andI find that Patton did not begin working for Respondentuntil July 26.The record discloses that Day made similar statements toemployees Cleatus Abrams and Dewey Malicoat. Malicoatcredibly testified that Day told him that "Willie Carpenterwas the only one that tried out on the [welding] job thatcould keep it up" and that Day did not know why theCompany would not let him hire Carpenter.While the record discloses that Collier, Patton, Abrams,and Malicoat were formerly employed with Carpenter atWallace and were interested in Carpenter's employmentstatus, the record discloses other factors which tend to sup-port their testimonies. It noted that the above-named em-ployees were all employed by Respondent at the time of thehearing, and as such they testified adversely to their pecuni-ary interest, a matter not to be lightly disregarded.7Further,a substantial portion of their testimonies if not fully cor-roborated by Foreman Day was not denied by him either.In view of the foregoing and on the basis of my observationof their demeanor, I credit the testimonies of Collier, Pat-ton, Abrams, and Malicoat.See, e.g., Federal Stainless Sink Di'. of LUnarco Industries. Inc., 197NLRB 489, 491 (1972); Gateway Transportation, Inc., 193 NLRB 47, 48(1971): Georgia Rug Mill, 131 NLRB 1304, 1305, fn. 2 (1961).490 DESIGiN ANI) MANI FACT1RIN( CO(RPORA IONAnother critical credibility conflict to he resolved involvethe statements ascribed to Tegeler by Curtis. As noted pre-viously, the General Counsel contends that Respondent notonly discriminatorily refused to hire Carpenter on July 22hut continued to thwart his efforts to secure employment. Itis undisputed that after July 22 Carpenter made furtherattempts to get a job at Respondent's Richmond facility.On one of these occasions in October, as testified to byCurtis, he gave one of Carpenter's resumes (.('. Fxh. 3) toTegeler who looked at it and after noting that it was C'ar-penter's resume, returned it to Curtis. assertedly saying thathe could not hire him. According to Curtis, the reasonTegeler advanced was that Carpenter was a "union activ-ist." Tegeler denied that he referred to Carpenter as a unionactivist. Tegeler testified that Curtis asked him why thecompany did not hire Carpenter, and he responded that"Willie Carpenter was like 150 or 200 or 300 other peoplethat we had not hired." Tegeler asserted. "I didn't reallyknow why we didn't hire him." According to Tegeler. hewas always being stopped by someone asking about jobs forapplicants, and this was one such occasion. Thus Tegelerasserted, "I tried to pass it off (conversation relative to Car-penter) as quickly as I possibly could." Tegeler could notrecall anything else of the conversation and denied takingCurtis into his confidence. However, the testimonies of Cur-tis and Tegeler regarding a subsequent spirited conversa-tion between them sometime after the unfair labor practicecharges herein were filed (December 23). tend to supportCurtis' account rather than Tegeler's version.Curtis testified that shortly after the charges herein werefiled Tegeler came over to him at a time when Curtis washaving a conversation with Foreman Jackson concerning awork related matter. According to Curtis, Tegeler got angrywith him because the information Curtis had given to theBoard was related to him by Tegeler in "strict confidence."Tegeler conceded that he got angry at this encounter butonly because Curtis assertedly had lied to the Board. How-ever, when Tegeler was asked what he said, he testified "[IIdon't] remember exactly, because, as I say. I got very angry.And something to the effect ...he could not he trusted, andthat-he in effect didn't always tell the truth." (Emphasissupplied.)s Tegeler's admitted reference to "trust" tends tolend credence to Curtis' testimony that Tegeler told himthat he could not hire Carpenter because he was a "unionactivist," and Curtis' disclosure of this to the Boardbreached something that Tegeler told him in confidence. Inthe circumstances of this case I consider it more plausible toattribute the term "trust" and Tegeler's concomitant angerto Curtis' breach of a confidence, i.e., revealing the unionactivist remark, rather than to Curtis' honesty. Accordingly,I credit Curtis' testimony over the testimony given byTegeler.The record in other respects also reflects unfavorably onTegeler's credibility. Tegeler denied that he had ever con-tacted an applicant's employer with regard to references.However, when confronted with some written notations on' It is not clear from the record how much of the conversation was wit-nessed by Foreman Jackson. No explanation was provided for the failure tocall Jackson as a witness.the application of employee Ishmael Smith ((;.(C. i.xh. 4).Tegeler admitted that he called Smith's prex iou cplo!, el.and the notations reflected the infonrinlationll tal sas pro-vided by that employer. Still liter wlhen e ;Ias asIkedwhether he had made inquiries concerning olther emploccsto other employers he responded occasionall I did A hen Ihad time."A further critical credibility conflict in,olved a conersa-tion between egeler and emiploee Wendell Pope in Octo-her. Pope asked 1legeler about emplo,menit opportunitiesfor two friends of his and indicated. inter atia, that theywere honest. reliable. and good workers. lie pointed outthat he had worked with them at Haughton ElIvalors forabout 5 years. According to Pope, Tegeler told him "oka"':he was concerned who he was going to hire because I) & Mcould not afford a strike, and he did not w ant to hire anradicals. Pope testified that legeler made reference to someemployees on the second assembly line who would go outon strike even if they were offered $7 an hour just to get outof work. Tegeler denied that he made any reference tounion activity. union radicals, or strike. loweser. asTegeler acknowledged that he might have used the term"radicals" in his conversation with Pope an(d further admit-ted that he made reference in said conllversation to secondline assembly workers reflecting extreme behavior. I ampersuaded that Tegeler delineated strike oriented employeesfrom other kinds of employees. It is noted that Tegelerhired the two individuals recommended b Pope, and hewould appear to have little reason to fabricate his tsti-mony. Further, it is noted that Pope did not work withCarpenter and they were not friends. At the time of thehearing. Pope was still in the employ of Respondent, a tac-tor reflecting favorably on his credibility.5Accordingly Icredit the testimony of Pope in all material respects.On the basis of the implausibility of Tegeler's explana-tions, his material contradictions, and demeanor, I find thathe was not a reliable witness. Thus I am unpersuaded withTegeler's efforts to establish that Carpenter was not hiredafter July 22 because of the Company's policy regardingpreviously rejected applicants.As noted previously. Carpenter submitted additional re-sumes after he failed to obtain a welding job at D & M inJuly. On Carpenter's resume dated October 15, Tegelerwrote the word "no" on the upper right hand portion of thedocument (Jt. Exh. 7). His explanation r doing so wastantamount to conjecture and did not smack of candor. Heexplained, ". .. our sort of informal policy was once a per-son was considered for a particular reason. and for anyreason or other he was not awarded that job then he wasnot given any further consideration for other jots. Andprobably what I did, If ound his [previous applicationl had noon it so I wrote no on this." (Emphasis supplied.) his de-scription of the so-called "informal policy"' contrastssharply with an illustration of said policy given by Produc-tion Manager Riehle. According to Riehle, if an applicantfor a welding position is rejected because someone else isbetter qualified, the rejected applicant ill be consideredfor future welding jobs but not for other jobs. As the recorddiscloses that the Company had openings for welders after9 See fn. 7 above.4 1  I)l:('ISIONS OF NA' IONAI ILABOR REI.ArIONS BOARDJuly."' Carpenter, a welder, would have been considered foremployment if the Riehle standard had been applied.According to Respondent's witnesses, as there were agreat many applicants interested in obtaining employmentat I) & M at its Richmond facility, its hiring policy fromearly 1977 was predicated on giving the Company as muchexposure to the largest number of applicants possible. Thepolicy was assertedly set in motion by Robert Scelze, execu-tive vice president and general manager, Richmond divi-sion. Scelze explained that he decided on the policy becausethe Company had been charged with sex discrimination in1975. 1 cannot discern a nexus between sex discriminationor any other form of discrimination and the ('ompany'spolicy regarding previously rejected employees. For exam-ple. there is not the slightest intimation that the policy wasdesigned to help women or members of minority groups. Itis not the wisdom or even the legitimacy of the Company'spolicy that is questioned but rather whether on the basis ofthe credited testimony it can be determined that it has sucha policy. On the basis of my observation of Tegeler. Scelze,and Riehle as witnesses and the entire record, I concludethat Respondent had no such policy and its reliancethereon is pretextual.('. Di.scussion and ('onclusionsI. The 8(a)( I ) allegationsAs noted above, Curtis testified credibly that Tegeler toldhim in October that he could not hire Carpenter because hewas a "union activist." Carpenter was not a member of theUAW, the bargaining agent fo)r Respondent's employees atits Richmond facility. but belonged to the UpholsterersUnion which engaged in two or three strikes at Wallace. Onthe other hand, Respondent's bargaining relationship withthe UAW has been admittedly "amicable" and free fromstrikes. Respondent voluntarily extended its bargaining re-lationship with the UAW from covering the employees atits Connersville plants to its newer Richmond facility.While the parties had to postpone bargaining for the Rich-mond employees until the UAW won a Board-conductedelection, it does tend to show that Respondent was favor-ably disposed toward the UAW for collective-bargainingpurposes.The record discloses that Curtis was the UAW local pres-ident for the Richmond employees at the time Tegelermade the "union activist" remark. Tegeler was obviouslycognizant of Curtis' high official standing in the union.However, given the admittedly "amicable" relationshipwith the UAW, Tegeler apparently assumed that he couldsafely make discriminatory remarks about a strike orientedemployee (Carpenter) who was a member of a differentunion." Tegeler's anxiety relative to strikes and strike ori-10 For example, employee Malicoat credibly testified that in late Novem-ber or early December Foreman Day asked him if he was interested intransferring to a welding job. Malicoat recommended Carpenter but was toldby Day that he did not know why, but the Company would not let him hireCarpenteru' See, e.g.. Medicine Bow (Coal Compuan 217 NLRB 931. 939 940 (1975).ented employees (radicals), was noted previously as cred-ibly testified to by Wendell Pope.While it is noted that Curtis was UAW president at thetime Tegeler made the disputed statement, I find it signifi-cant that he was also Respondent's employee. In these cir-cumstances, I find that Tegeler's "union activist" statementto employee Curtis about another individual constitutes aviolation of Section 8(a)( I ) of the Act.'It is undisputed that sometime after the underlying unfairlabor practice charges herein were filed Tegeler had an an-gry encounter with Curtis. According to Tegeler. he wasangry because Curtis lied to the Board about him, and hecould not be trusted. According to the General Counsel,Tegeler's angry outburst was tantamount to conveying theimpression to Curtis that he had his protected activity (co-operating with the Board) under surveillance. I disagree.While it is well settled that cooperating with the Board isprotected activity, the facts as developed in this record arefar too vague for establishing that Tegeler created the im-pression of surveillance or otherwise coercively threatenedCurtis for engaging in such activity.Carpenter filed charges on December 23 naming Tegelertherein as the employer representative to contact (G.C.Exh. I(a)). In connection with the investigation of thecharges, Carpenter's witnesses and Respondent's witnessesincluding Tegeler were interviewed by Board agents. Inthese circumstances Tegeler could reasonably conclude thatCurtis passed on to the Board agent the "union activist"remark he made to Curtis, vis-a-0vis Carpenter. I find thatthese facts alone do not support the strained constructionplaced on them by the General Counsel. In view of theforegoing and noting that the complaint does not otherwiseallege that Tegeler unlawfully coerced Curtis during theaforementioned spirited encounter, I shall dismiss this alle-gation.'It is further alleged that in August Tegeler coercivelyinterrogated applicant Robert Austin concerning his unionsentiments. Austin testified that Tegeler looked at his appli-cation and noted that he had been laid off from WayneWorks. According to Austin, Tegeler drew to his attentionthe fact that D & M does not deal with unions the wayWayne Works does. Tegeler assertedly declared, "this com-pany (D & M) runs the company: [at] Wayne Works [the]union runs the company." Austin testified that Tegelerasked him if he strongly supported unions to which he re-sponded that he did. Still further, Austin asserted thatTegeler predicted that the pay rate at D & M would go up$1 per hour after the union came in. Tegeler could notrecall interviewing Austin and denied making any anti-union remarks.I found Austin to be vague, unresponsive, equivocal, in-consistent, and incredible. I cannot accept, for example,without supportive evidence, Austin's assertion that Tegeleron one hand underscored D & M's freedom to operatewithout union interference and on the other hand attributeto the union a $I-per-hour wage increase on the basis ofit Fla-o-Rich, nt'. 234 NLRB 1011. 1016 (1978); Mason ('iiy DressedBeej: 231 NLRB 735, 749 (1977); Medicine Bow (oaol Company, supra.1 I do, however, note Tegeler's anger as a further reflection of his unionanimus. See, e.g.. Medicine Bow ('oal Company. supra at 931, fn. 2.492 [)I:SI(;N AND MANUIFAC IURIN(i (ORPORAIIONfuture negotiations. In view of' the foregoing and the entirerecord, I find that the General Counsel has failed to estab-lish on the basis of the credited testimony that Tegeler coer-cively interrogated Austin in violation of Section 8(a)( 1 ) ofthe Act. Accordingly. I shall dismiss this allegation.2. The 8(a)(3) allegation refusal to employ WillieCarpenterThe credited testimony discloses that on July 22 Fore-man Day interviewed Carpenter for a welding position andasked him whether he would sign a quit slip signifying thathe would not return to Wallace after the strike at that Com-pany ended, and Carpenter responded aftfrmatively. Daytold Carpenter that the job was his, but that he had to clearwith Production Manager Riehle as to whether he had tosign the quit slip, and that he would advise him on thatmatter Monday morning. As Day conceded that Carpenterexpresed his willingness to sign the quit slip, I find that Daymade a firm offer which was accepted unconditionally byCarpenter.Both Riehle and Day asserted that it was Day's decisionas to which applicant to select for the welding position. Forreasons stated previously, I reject Respondent's assertionthat Day hired David Drew because he was better andfaster than Carpenter. Rather. I find on the basis of thecredible evidence that Day hired Carpenter on July 22, andRespondent's failure to implement this decision was for dis-criminatory reasons in violation of Section 8(a)(3) and (I)of the Act.The credited testimony discloses that after Day told Car-penter that he was hired he confirmed this to Carpenter'sfriend Curtis as the latter was getting ready to go home atthe end of the shift, but he noted that he still had to checkwith Riehle regarding the quit slip.The totality of the record convinces me that Riehle ve-toed hiring Carpenter because he was considered a strikeoriented employee. It is noted that on Carpenter's employ-ment application he gave as the reason for not working "onstrike for [b]etter [e]mployment" (Jt. Exh. 6)." Further.within a few days after Day informed Curtis that he hadhired Carpenter, he indicated that there was a problem withCarpenter's quit slip or references. Day raised with Curtisthe fact that he had not known that Carpenter was a mem-ber of the union negotiating committee at Wallace. Asnoted above, Respondent's witnesses assert that it was en-tirely Day's decision to hire Drew. However, Day told anumber of employees that Carpenter was the' best of theapplicants, but the Company would not let him hire Car-penter.It is undisputed that Carpenter continued to press foremployment at D & M after July by, inter alia, submittingadditional resumes and talking to Tegeler without success.Tegeler, who had succeeded Riehle with regard to person-nel functions in August, told Curtis in October that hewould not hire Carpenter because he was "a union activ-14 By contrast, Respondent hired former Wallace emploee Ismael Smithin August with virtually the same experience as Carpenter. Smith's applica-tion gave as the reason for leaving Wallace "to [sic] man) strikes (family)"(See G.C. Exh. 4 at p. 2).ist." 'Thus the Company's posture with regard to hiring em-ployees supportive of strikes or union militancy was main-tained b) Tegeler. IThis was further evident b Tegeler'sstatement to employee Pope that D & M could not afford astrike, and he would not hire [union] radicals. egeler, onthe other hand, asserted that he did not ofler Carpenter ajob in October or thereafter because he had been previouslyrejected, and it was the Company's inforntal policy not toconsider rejected applicants for future employment. How-ever. for reasons stated previously. I have determined thatRespondent had not maintained any such policy., and itsreliance thereon is pretextual.Respondent points to its long "amicable" history that ithas enjoyed with the UAW in support of its contention thatit has never harbored any union animus. It denied thatunion activity was ever a basis for deciding not to hire anapplicant. In further support thereof it adduced testimonyshowing that it hired several former Wallace employeeswho had been active in union affairs.With regard to Respondent's amicable relationship bely-ing the allegation that it would discriminate against individ-uals supporting other unions, Administrative Law JudgePannier III cogently met virtually the same contention asfollows:That Barnett would feel this way is only natural inlight of the fact that Respondent was satisfied with itsrelationship with Progressive -a relationship unsulliedby either striAes or unjair labor practices. " [Emphasissupplied.]Insofar as Respondent had hired a few former Wallaceemployees who had served in some union capacity, I find itsignificant that there is no evidence tending to show thatRespondent had knowledge of their union activity at thetime they were hired. Moreover, the record discloses thatthese individuals were active in union affairs long before thecurrent strike at Wallace, and none of them was on themost recent union negotiating committee.On the basis of the foregoing and the entire record, I findthat the General Counsel has established by a preponder-ance of the credible evidence that Respondent has, since onor about July 22, refused to employ Willie Carpenter. Ac-cordingly. I find that Respondent has thereby violated Sec-tion 8(a)(3) and () of the Act.Ill. THE EFFECTS OF HE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth above in section II,above, occurring in connection with the operations de-scribed in section 1, above, have a close, intimate, and sub-stantial relationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of com-merce.CONCI USIONS OF LAW1. Respondent, Design and Manufacturing Corporation.is an employer within the meaning of Section 2(2) of theIs Medicine Bo. Coal Companr, supra at 939.493 I)E('ISIONS OF NATIONAI. LABOR REI.ATIONS BOARDAct and is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. Local Union No. 589, Upholsterers InternationalUnion of North America. AFI. CIO (herein UpholsterersUnion), is a labor organization within the meaning of Sec-tion 2(5) of the Act.3. By making statements to employees that it would nothire applicants because of their union activity Respondentviolated Section 8(a)(I) of the Act.4. By discriminatorily refusing to employ Willie Carpen-ter since on or about July 22. 1977, Respondent violatedSection 8(a)(3) and (I) of the Act.5. General Counsel has failed to establish by a prepon-derance of evidence that Respondent engaged in interroga-tion of employees in violation of Section 8(a)(1) of the Act.6. General Counsel has failed to establish by a prepon-derance of evidence that Respondent conveyed the impres-sion of surveillance to employees in violation of Section8(a)(1) of the Act.TItE REMIt)YHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that Respondentcease and desist therefrom and take certain affirmative ac-tion to effectuate the policies of the Act.It having been found that Respondent refused to employWillie Carpenter in violation of Section 8(a)(3) and (1) of'the Act, I shall recommend that Respondent be ordered tooffer him employment to the position for which he wouldhave been employed but for the discrimination against himor, if that position no longer exists, to a substantially equiv-alent position, without prejudice to his seniority and otherprivileges, and make him whole for any loss of earnings hemay have suffered with interest. Backpay shall be com-puted according to the Board's policy set forth in F. W.Woolworth Company, 90 NLRB 289 (1950). Payroll andother records in possession of Respondent are to be madeavailable to the Board or its agents to assist in such compu-tation. Interest on backpay shall be computed in accord-ance with the manner set forth in Florida Steel Corporation,231 NLRB 651 (1977).'6It will be further recommended, in view of the seriousunfair labor practices herein found, that Respondent be or-dered to cease and desist from "in any other manner" in-fringing upon the rights of employees guaranteed in Section7 of the Act. See N.L.R.B. v. Entwistle Mfg. Co., 120 F.2d532, 536 (4th Cir. 1941); N.L.R.B. v. Bama Company, 353F.2d 323-324 (5th Cir. 1965).On the basis of the above findings of fact, conclusions oflaw, and the entire record and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:"See, generally. Isis Plumbing & Heating Co.. 138 NLRB 716 (1962).ORI)ER'7The Respondent, Design and Manufacturing Corpora-tion Richmond, Indiana, its officers, agents, successors, andassigns, shall:1. ('ease and desist from:(a) Discouraging membership in or activities on behalfof Local Union No. 589. Upholsterers International Unionof North America. AFL CIO. or any other labor organiza-tion, by denying employment to applicants because of theiractivities on behalf of a labor organization or otherwise dis-criminating in regard to hire or tenure of employment orany terms and conditions of employment of its employees.(b) Making statements to employees indicating that itwould not hire applicants because of their union activities.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights guaran-teed in Section 7 of the Act.2. Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a) Offer Willie Carpenter employment to the positionfor which he would have been employed but for the dis-crimination against him or, if that position no longer exists,to a substantially equivalent position, without prejudice tohis seniority and other privileges, and make him whole forany loss of earnings with interest in the manner set forth inthe section of this Decision entitled "The Remedy."(b) Preserve and make available to the Board or itsagents, upon request, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all records necessary toanalyze the amount of backpay due under the terms of thisOrder.(c) Post at its Richmond. Indiana, plant copies of theattached notice marked "Appendix."'" Copies of said no-tice, on forms provided by the Regional Director for Re-gion 25, after being duly signed by Respondent's represent-ative, shall be posted by it immediately upon receiptthereof, and maintained by it for 60 consecutive days there-after, in conspicuous places, including all places where no-tices to employees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(d) Notify the said Regional Director, in writing, within20 days from the date of this Order, what steps Respondenthas taken to comply therewith.'7 In the event no exceptions are filed as provided by Sec. 102,46 of theRules and Regnlations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, he adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.'8 In the event that this Order is enforced by a Judgment of a UnitedStates court of' appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."494